    Case: 1:20-cv-06316 Document #: 47 Filed: 02/18/21 Page 1 of 3 PageID #:779




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

Fred L. Nance Jr.                        )
                                         ) Case No. 20 CV 06316
       Plaintiff,                        )
                                         ) Honorable Judge: Jorge L. Alonso
                vs.                      )
                                         ) Honorable Magistrate Judge:
Department of Justice, Bureau of Justice )
Assistance, Office of Justice Programs,  ) Beth W. Jantz
EMAGES, Inc., Hattie Wash, Thomas        )
Bradley, et al.                          ) Courtroom: 1903
                                         )
       Defendants.                       )
                      PLAINTIFF OBJECTING TO JUDGE ALONSO
                     DENYING MOTION UNDER RULE 26 AND 56(d)

       NOW COMES, pro se plaintiff objecting to the Honorable Judge Jorge L. Alonso’s

decision denying plaintiff’s motion under Rule 26 and 56(d). Plaintiff submits the following in

support of his objection.

       On February 17, 2021 plaintiff attended a teleconference court hearing in front of the

Honorable Judge Jorge L. Alonso. On February 3, 2021 defendants DOJ filed a motion to

dismiss or alternatively summary judgment. On February 13, 2021 plaintiff filed a motion under

Rule 26 and 56(d) with a 40 paragraph Declaration pursuant to FRCP 56(c)(4) and L.R.

56.1(d)(4) regarding discovery to address the summary judgment of defendant DOJ. Plaintiff was

expecting defendant DOJ to file a “written” answer to plaintiff’s “written” motion on his

discovery request. However, on February 17, 2021 the Honorable Judge Jorge L. Alonso asked

for oral argument from plaintiff and defendant via teleconferencing. Plaintiff did not want an

“oral” argument.

       Plaintiff was asked if he was an employee of DOJ. Plaintiff informed the court he was not

an employee of DOJ, and that, plaintiff’s complaint was about the violation of the Whistleblower
                                            Page 1 of 3
    Case: 1:20-cv-06316 Document #: 47 Filed: 02/18/21 Page 2 of 3 PageID #:780




Act of 2013, amended 2016. Defendant DOJ reported plaintiff did not need discovery. To

plaintiff’s surprise, the Honorable Judge Jorge L. Alonso denied plaintiff’s motion for discovery

under Rule 26 and 56(d) regarding whether plaintiff needed discovery before Summary

Judgment.

       In plaintiff’s motion under Rule 26 and 56(d) he cited Nance v. NBCUniversal Media,

LLC, No. 16-11635, 2018 WL 1762440 (N.D. Ill. July 29, 2019) Judge Harry Leinenweber

presiding. Judge Leinenweber stated in his Memorandum and Opinion, “Rule 56(d) that if the

non-movant in a summary judgment proceeding shows by affidavit or declaration that, for

specified reasons, he cannot present facts essential to justify his opposition, the Court may defer

considering the motion or deny it and allow time to take additional discovery. FED. R. CIV. P.

56(d).” Plaintiff noted he could not present facts completely without discovery.

       Plaintiff reported in his motion under Rule 26 and 56(d) the Honorable Judge Harry

Leinenweber granted summary judgment to defendants, in part, on procedural grounds because

plaintiff did not file a motion under Rule 26 and 56(d). Seventh Circuit Judge Harry

Leinenweber stated “The Seventh Circuit has made clear that Rule 56(d) requires a motion. See

Deere & Co. v. Ohio Gear, 462 F.3d 701, 706 (7th Cir. 2006) (“When a party thinks it needs

additional discovery in order to oppose a motion for summary judgment . . . Rule 56(f) [now

Rule 56(d)] provides a simple procedure for requesting relief: move for a continuance and submit

an affidavit explaining why the additional discovery is necessary.”); Farmer v. Brennan, 81 F.3d

1444, 1449 (7th Cir. 1996) (“When a party is unable to gather the materials required by Rule

56(e), the proper course is to move for a continuance under Rule 56(f) [now Rule 56(d)].”). A

Rule 56(d) motion “must state the reasons why the party cannot adequately respond to the

summary judgment motion without further discovery and must support those reasons by

                                            Page 2 of 3
    Case: 1:20-cv-06316 Document #: 47 Filed: 02/18/21 Page 3 of 3 PageID #:781




affidavit.” Deere & Co., 462 F.3d at 706. These 2 different rulings should be the decided by the

7th Circuit Appellate Court.

         Is this equal justice? No, it is not!! Plaintiff filed his original complaint in this matter on

October 23, 2020. No matter the issues raised by plaintiff, whether it is Pro Hac Vice, Sanctions,

or now Discovery before a decision on any part of defendant’s summary judgment filed before

the discovery processes, the Honorable Judge Jorge L. Alonso has ruled in favor for all

defendants throughout this litigation.

         Plaintiff has requested from the Honorable Judge Jorge L. Alonso to be treated as equal

to defendants in this litigation due to his clerk responding to defendants’ email and not plaintiff’s

email. The Honorable Judge Jorge L. Alonso reported plaintiff would be treated equally in his

courtroom. Plaintiff is awaiting fair and equal treatment instead of disparate treatment.

         On February 17, 2021 plaintiff was consistently referred to as Mr. Nance. Plaintiff states

he is either Dr. Nance or Plaintiff!! Plaintiff is NOT Mr. Nance! Plaintiff worked very hard to

achieve his Ph.D. in Human Services with a focus on Social Policy Analysis and Planning.

Plaintiff will not respond when called “Mr. Nance.”

         WHEREFORE, plaintiff request the Honorable Judge Jorge change his decision on

denying plaintiff discovery pursuant to Rule 26 and 56(d); or in the alternative this is an

Appellate Court issue due to the conflict of decisions in Nance v. NBCUniversal Media, LLC,

No. 16-11635, 2018 WL 1762440 (N.D. Ill. July 29, 2019) and Nance vs. DOJ et al. (7th Cir.

2020).

Respectfully submitted,

/s/Fred L. Nance Jr., Pro se plaintiff
17239 Evans Avenue
South Holland, Illinois 60473-3436
708-921-1395 frednance@clickservices.org
                                               Page 3 of 3
